UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1000



GETENET GEBRE-SELASSIE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 28, 2008            Decided:   September 11, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., McLean, Virginia, for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
Cindy S. Ferrier, Senior Litigation Counsel, Jamie M. Dowd, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Getenet Gebre-Selassie, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen as untimely.      We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion.    See 8

C.F.R. § 1003.2(a) (2008).   Accordingly, we deny the petition for

review for the reasons stated by the Board.*     See In re: Gebre-

Selassie (B.I.A. Oct. 23, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                    PETITION DENIED




     *
      Because we agree that Gebre-Selassie’s motion to reopen is
untimely, we decline to address the Board’s alternate finding that
the motion would be denied on its merits. To the extent, however,
that Gebre-Selassie argues that his attorney’s ineffective
assistance prevented him from timely filing his motion to reopen
and requests equitable tolling on this ground, we note that the
Board did grant him the benefit of equitable tolling. Moreover,
his ineffective assistance of counsel claim is foreclosed by our
recent holding in Afanwi v. Mukasey, 526 F.3d 788, 796-99 (4th Cir.
2008) (holding that there is no constitutional right under the
Fifth Amendment to effective assistance of counsel in removal
proceedings).

                                 2